 

Exhibit 10.70

 

INVESTVIEW, INC.

 

FIRST AMENDMENT TO INVESTOR RIGHTS AGREEMENT

 

This First Amendment (this “Amendment”) to that certain Investor Rights
Agreement (the “Rights Agreement”) dated as of April 27, 2020, by and between
Investview, Inc., a Nevada corporation (the “Company”) and DBR Capital, LLC, a
Pennsylvania limited liability company (the “Investor”) is made as of November
9th, 2020, by and between the Company and the Investor.

 

RECITALS

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
set forth for such terms in the Rights Agreement.

 

WHEREAS, the Company and the Investor each desire to amend the Rights Agreement
pursuant to Section 6.5 of the Rights Agreement and to accept the rights and
obligations created pursuant hereto.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and the other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.1 Section 1.14 shall be deemed amended and restated in its entirety as
follows:

 

1.14 “Investor Director” means each of the directors of the Company designated
by the Investor pursuant to Sections 1.2(a) and 1.2(c), as applicable of the
Voting Agreement.

 

1.2 Section 1.25 shall be deemed amended and restated in its entirety as
follows:

 

1.25 “Voting Agreement” means that certain Voting Agreement, dated as of the
date hereof, by and among the Company, the Investor and the other parties
thereto, as amended.

 

1.3 Section 5.3 shall be deemed amended and restated in its entirety as follows:

 

5.3 Matters Requiring Investor Director Approval. So long as the Investor is
entitled to designate an Investor Director, the Company hereby covenants and
agrees with the Investor that it shall not, without approval of the Board of
Directors, which approval must include the affirmative vote of at least one
Investor Director, which Investor Director shall be David Rothrock if he is then
an Investor Director:

 

(a) liquidate, dissolve or wind-up the business and affairs of the Company,
effect any merger or consolidation, any sale, lease, transfer, exclusive license
or other disposition, in a single transaction or series of related transactions,
of all or substantially all the assets of the Company, or any other similar
transaction, or consent to any of the foregoing;

 

(b) amend, alter or repeal any provision of the Certificate of Incorporation or
Bylaws of the Company;

 

 

 



 

(c) create, or authorize the creation of, or issue or obligate itself to issue
shares of, any additional class or series of capital stock, or increase the
authorized number of shares of any additional class or series of capital stock
of the Company;

 

(d) purchase or redeem (or permit any subsidiary to purchase or redeem) or pay
or declare any dividend or make any distribution on, any shares of capital stock
of the Company other than repurchases of stock from former employees, officers,
directors, consultants or other persons who performed services for the Company
or any subsidiary in connection with the cessation of such employment or service
at the lower of the original purchase price or the then-current fair market
value thereof;

 

(e) create, or authorize the creation of, or issue, or authorize the issuance of
any debt security or create any lien or security interest (except for purchase
money liens or statutory liens of landlords, mechanics, materialmen, workmen,
warehousemen and other similar persons arising or incurred in the ordinary
course of business) or incur other indebtedness for borrowed money, including
but not limited to obligations and contingent obligations under guarantees, or
permit any subsidiary to take any such action with respect to any debt security
lien, security interest or other indebtedness for borrowed money, other than
equipment leases or trade payables incurred in the ordinary course of business;

 

(f) create, or hold capital stock in, any subsidiary that is not wholly owned
(either directly or through one or more other subsidiaries) by the Company, or
permit any subsidiary to create, or authorize the creation of, or issue or
obligate itself to issue, any shares of any class or series of capital stock, or
sell, transfer or otherwise dispose of any capital stock of any direct or
indirect subsidiary of the Company, or permit any direct or indirect subsidiary
to sell, lease, transfer, exclusively license or otherwise dispose (in a single
transaction or series of related transactions) of all or substantially all of
the assets of such subsidiary;

 

(g) increase or decrease the authorized number of directors constituting the
Board of Directors;

 

(h) make any loan or advance to, or own any stock or other securities of, any
subsidiary or other corporation, partnership, or other entity other than
subsidiaries existing on the date hereof;

 

(i) make any loan or advance to any Person, including, without limitation, any
employee or director of the Company or any subsidiary, except advances and
similar expenditures in the ordinary course of business or under the terms of an
employee stock or option plan approved by the Board of Directors which includes
the affirmative vote of at least one Investor Director;

 

(j) guarantee, directly or indirectly, any indebtedness except for trade
accounts of the Company or any subsidiary arising in the ordinary course of
business;

 

(k) otherwise enter into or be a party to any transaction with any director,
officer, or employee of the Company or any “associate” (as defined in Rule 12b-2
promulgated under the Exchange Act) of any such Person, including without
limitation any “management bonus” or similar plan providing payments to
employees in connection with a change of control, except for transactions
contemplated by this Agreement and transactions made in the ordinary course of
business and pursuant to reasonable requirements of the Company’s business and
upon fair and reasonable terms that are approved by the Investor Directors;



 

2

 



 

(l) enter into any agreement or engage in any transaction with a value (whether
payable to or by the Company) in excess of $25,000;

 

(m) hire, terminate, or change the compensation of the executive officers,
member of the Board of Directors or Key Employees, including approving any
option grants or stock awards to executive officers, members of the Board of
Directors or Key Employees;

 

(n) change the principal business of the Company, enter new lines of business,
or exit the current line of business;

 

(o) sell, assign, license, pledge, or encumber any assets of the Company,
including but not limited to technology, software, patents or intellectual
property, other than sales of inventory in the ordinary course of business and
licenses granted in the ordinary course of business;

 

(p) enter into any corporate strategic relationship involving the payment,
contribution, or assignment by the Company or to the Company of money or assets
greater than $25,000;

 

(q) alter the Company’s tax status or make any material determination with
respect to the Company’s tax obligations;

 

(r) effect transfers, including transfers of cash or assets, or enter into any
agreement or engage in any other transaction between the Company and any Company
subsidiary or between Company subsidiaries;

 

(s) make any change or determination with respect to any material or adverse
compliance matters, or take any action that materially or adversely affects the
Company’s compliance regime;

 

(t) make any change or determination with respect to any material or adverse
regulatory or reporting matters of the Company, or take any action that
materially or adversely affects the Company’s regulatory or reporting regime, or
settle any material litigation or dispute;

 

(u) permit any subsidiary to do any of the foregoing;

 

(v) or take any other action as shall come before the Board of Directors.

 

1.4 Except as expressly modified by this Amendment, the Rights Agreement shall
remain unmodified and in full force and effect.

 

1.5 Sections 6.1 through 6.3, 6.6, 6.8 through 6.13 of the Rights Agreement
shall be deemed incorporated by reference to this Amendment as applied mutatis
mutandis.

 

3

 



 

The parties are signing this First Amendment to Investor Rights Agreement as of
the date stated in the introductory clause.

 

  INVESTVIEW, INC.   a Nevada corporation         By:   /s/ Joseph Cammarata  
Name:   Joseph Cammarata   Title:   Chief Executive Officer         INVESTOR    
    DBR CAPITAL, LLC         By:   /s/ David B. Rothrock   Name:   David B.
Rothrock   Title:   Managing Member Executive   Address: 1645 Kecks Road    
Breinigsville, PA 18031   Email: dbr@rothrock.com         with copies to:      
Morgan, Lewis & Bockius LLP   1701 Market Street   Philadelphia, Pennsylvania
19103-2921   Attn: Michael J. Pedrick, Esq.

 

4

